--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.44

 
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE.  THIS SECURITY IS
“RESTRICTED” AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED AS
PERMITTED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, PURSUANT TO REGISTRATION
OR EXEMPTION THEREFROM.


THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS NOTE
MAY NOT BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY, WHICH SHALL NOT BE UNREASONABLY WITHHELD, AND
THEN ONLY: (I) IN THE UNITED STATES TO A PERSON WHOM THE SELLER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A; (II)
OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904
UNDER THE SECURITIES ACT; (III) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE); (IV) TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(A)(1), (2), (3); OR
(7) UNDER THE SECURITIES ACT) THAT, PRIOR TO SUCH TRANSFER, FURNISHES TO THE
COMPANY A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
RELATING TO THE TRANSFER OF THIS NOTE (IN THE FORM OF WHICH CAN BE OBTAINED FROM
THE COMPANY) AND AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY THAT SUCH
TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT, OR (V) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF CASES (I)
THROUGH (V) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY PURCHASER OF THIS NOTE FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.




GENERAL ENVIRONMENTAL MANAGEMENT, INC.
6.5% SECOND-PRIORITY SENIOR SECURED PROMISSORY NOTE


NUMBER:  ONE
$1,700,000.00
POMONA, CALIFORNIA
NOVEMBER 6, 2009



FOR VALUE RECEIVED, GENERAL ENVIRONMENTAL MANAGEMENT, INC., a Nevada corporation
(the “Company”), promises to pay to the Forney Family Unitrust, a trust settled
under the laws of the State of California (the latest of any registered holder
of this Note is herein referred to as the “Holder”), in United States dollars
(in immediately available funds) the principal sum of ONE MILLION SEVEN HUNDRED
THOUSAND DOLLARS ($1,700,000.00), together with (i) interest accrued thereon
from the date of this Note on the unpaid principal balance outstanding from time
to time; and (ii) other costs and expenses payable or to become payable on the
terms of this Note.  The Company will not, and will instruct any transfer agent
not to, register on the books of the Company the transfer of this Note unless
the conditions specified in the legend set out in capital letters at the top of
this Note are satisfied.
 
1

--------------------------------------------------------------------------------


 
This Note is “Note One” in the series of six promissory notes (the “Notes”) made
by the Company pursuant to the terms and conditions of that certain Stock
Purchase Agreement dated as of November 6, 2009 by and among the Company and the
other parties thereto (the “Stock Purchase Agreement”), the other Notes in the
series being designated in the Stock Purchase Agreement as the Seller’s Note,
Note Two, Note Three, Note Four and Note Five (herein the “Senior Notes”).


1.           Interest Rate.  Interest on this Note shall accrue on all amounts
outstanding from the date hereof until the payment in full of all outstanding
principal of, and interest and costs and expenses payable on, this Note at the
rate of (A) Six and One Half Percent (6.5%) before the occurrence of any Event
of Default (as defined hereinafter), hereunder and, (B) Nine and One Half
Percent (9.5%) per annum after and during the continuance of any Event of
Default, provided that in no event shall the interest rate be higher than the
maximum rate permitted by applicable law.   Interest on this Note shall be
compounded monthly and calculated on the basis of the actual number of days
elapsed and a 360-day year.


2.           Payment Schedule. Payment of the outstanding principal of this Note
shall be due and payable in 120 installments (“Installments”) commencing on
December 1, 2009 and continuing on the first day of each calendar month through
November 1, 2019 (collectively, the “Installment Dates”).  Installments are
payable in the following amounts (subject to the other terms of this Note): (A)
the amount of principal and accrued interest payable in the first one hundred
nineteen (119) Installments shall be equal Installments of principal and
interest, calculated on the basis of a 30-year amortization of this Note and (B)
the one hundred twentieth (120th) Installment shall be a final, “balloon”,
Installment in the amount of all then-outstanding principal, interest and other
amounts then outstanding hereunder. Schedule A to this Note sets forth the
schedule and amount of such Installments.   Notwithstanding the foregoing, (C)
all outstanding principal and interest shall become due and payable on the date,
if any, on which the principal amount, or part thereof, of this Note is
accelerated and (D) the amount of principal specified in any Prepayment Notice
(as defined hereafter) shall be payable on the date specified for such payment
in that Notice of Prepayment.  On each Installment Date, all interest accrued at
a rate higher than 6.5% per annum shall also be payable.  Costs and expenses
such as may become payable hereunder are payable at the earlier of (i) demand of
the Holder; or (ii) the next succeeding Installment Date.  All payments
hereunder are payable at any United States address or by wire transfer to any
United States bank account, in each case as the Holder may designate from time
to time to the Company.  Whenever any payment to be made hereunder would
otherwise become due on a date which is not a Business Day (as hereinafter
defined), the payment shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of the payment of
interest with respect to such payment.  “Business Day” means any day on which
banks in the City of Los Angeles, California are generally open for business.


3.           Seniority; Enforcement; Subrogation.
 
2

--------------------------------------------------------------------------------


 
3.1           Certain Definitions.  For purposes of Paragraph 3, “Company” means
the Company on a consolidated basis   As to the Company: (i) “Senior Debt” means
all Debt outstanding from the Company to ComVest Capital LLC (the “ComVest
Debt”), as of the date of this Note, and includes any increase in the amount of
indebtedness owed to ComVest, and when it has been fully repaid, the ComVest
Debt shall no longer be part of the Senior Debt calculation;  and (ii) “Junior
Debt” means all Debt, whether now or hereafter incurred or outstanding, other
than the Senior Debt and this Note.  "Debt" as to any person or entity
(including the Company) (any such person or entity, the “Obligor”) means: (a)
all obligations incurred by the Obligor in respect of borrowed money; (b) all
obligations owing by the Obligor to the seller or lessor of any real or personal
property under leases that are treated as "finance leases"; (c), or any other
creditor, bank or person in respect of amounts paid under letters of credit,
acceptances or other similar instruments; (d) any other obligations of the
Obligor that constitute a balance sheet liability of the Obligor, from time to
time; (e) all Guarantees issued by the Obligor in respect of any of the
foregoing items of Debt; (f) all liabilities (choate or conditional), principal
of and premium, if any, and interest (including without limitation, interest
accruing or that would have accrued but for the filing of a bankruptcy,
reorganization or other insolvency proceeding whether or not such interest
constitutes an allowed claim in such proceeding) on, and any and all other fees,
charges, expense reimbursement obligations, indemnities and other amounts owing
or which may become owing (whether or not then payable) pursuant to the terms
of, or any settlement or compromise of, all leases, accounts payable, trade
debt, agreements, documents and instruments providing for, creating, securing,
guaranteeing or evidencing or otherwise entered into in connection with all such
debt; (g) all deferrals, renewals, extensions, refundings, replacements,
refinancings and restructuring of and amendments, modification and supplements
to any Debt described above.  For purposes of this Paragraph 3, the term
"Guarantee" means, as to any person, any obligation of such person guaranteeing
or intended to guarantee any indebtedness, including without limitation leases,
dividends, principal, premium, interest, penalties, fees, reimbursements,
indemnifications, damages, and other expenses payable under the terms of the
documentation governing such indebtedness.
 
 
3.2           No New Debt Senior to Senior Debt. After the date of this Note,
the Company, Santa Clara Waste Water Company, a California corporation (“SCWW”)
or California Living Waters, Inc. shall not incur any Debt other than debt
incurred to replace the indebtedness to the National Bank of California, the
terms of which purport to be senior to any of the Notes.  All new debt of the
Company, SCWW and CLW shall be Junior Debt to any of the Notes.  
 
 
3.3           Debt Priority.  Obligations under this Note are senior to all
Junior Debt on the terms set forth in Paragraph 4.  Obligations under this Note
shall be junior to the Senior Debt only to the extent of the express terms, such
as existed on the date this Note, of the Senior Debt.   In the event that the
Company shall fail to comply with any of the covenants or other agreements
contained in any agreement or instrument relating to Senior Debt or an event of
default shall occur with respect to Senior Debt other than a Payment Default,
which default or event of default shall not have been cured or waived (a
"Covenant Default"), the Company shall give prompt written notice of such
Covenant Default to the Holder.
 
 
3.4           Subrogation.  In the event that the Holder shall be required to
turn over any payment or distribution under this Note to the holders of Senior
Debt (or to any court) to be applied to Senior Debt, the full amount of such
payment shall automatically be added to the principal amount of this Note and
the Holder shall become subrogated to the rights of the Senior Debt holders to
the extent of such payments to such Senior Debt holder or holders or court.
 
3

--------------------------------------------------------------------------------


 
3.5           Continuing Effect.  The provisions of this Paragraph 3 are not
intended to impair and shall not impair as between the Company and the Holder
the obligation of the Company to pay Holder all amounts owing under this
Note.  All rights and interests under this Note, and all agreements and
obligations of the Company under this Paragraph 3 shall remain in full force and
effect irrespective of (i) any lack of validity or unenforceability of any
agreement or instrument relating to any Senior Debt, or (ii) any other
circumstances that might otherwise constitute a defense available to, or a
discharge of, any Holders of this Note or the Company.
 
 
3.6           Event of Default Not Affected.  Notwithstanding the foregoing in
this Paragraph 3, the failure of the Company to timely pay, according to the
terms of this Note other than this Paragraph 3, any amount payable on such other
terms shall constitute an Event of Default hereunder.
 
 
4.            Default.
 
 
4.1           Bankruptcy Event.  In the event of any liquidation, dissolution or
winding up of the Company, or of any execution, sale, receivership, insolvency,
arrangement, marshalling of assets or liabilities, composition, assignment for
the benefit of creditors, bankruptcy, liquidation, readjustment, reorganization
or other similar proceeding relative to the Company or its debts, its property
or its operations, whether voluntary or involuntary (each of the foregoing, a
"Bankruptcy Event"), this Note shall be irrevocably paid in full in cash or
other immediately available funds before any payment is made upon the Junior
Debt. In the event of any such Bankruptcy Event, any payment or distribution of
any kind or character, whether in cash, property or securities that shall be
made upon or in respect of Junior Debt shall be promptly remitted to the Holder
of this Note and applied in payment of this Note unless and until the this Note
shall have been irrevocably paid or satisfied in full.
 
 
4.2           Payment Default on This Note. In the event the Company shall fail
to timely pay amounts payable hereunder, (in this Paragraph 4, a "Payment
Default"), then no cash payment shall be made by the Company on account of
Junior Debt, whether for principal, interest or otherwise, or for the purchase,
acquisition or retirement thereof, unless and until such this Note shall have
been irrevocably paid in full.
 
 
4.3           Covenant Default on This Note.   In the event that the Company
shall fail to comply with any of the covenants or other agreements contained in
the Stock Purchase Agreement, or any guarantee or other agreement or instrument
relating to this Note or an Event of Default shall occur with respect to this
Note (other than a Payment Default) which default or event of default shall not
have been cured or waived (in this Paragraph 4, a "Covenant Default"), and a
holder of Junior Debt shall have received written notice of such Covenant
Default from the Company or any Holder of this Note or any representative
thereof, then no cash payment shall be made after receipt of such written notice
by that holder of Junior Debt, in each case, on account of that Junior Debt,
whether for principal, interest or otherwise, unless and until such this Note
shall have been irrevocably paid in full or until such Covenant Default shall
have been cured or waived.
 
4

--------------------------------------------------------------------------------


 
 
4.4           Junior Debt Restricted on Note Default. If there shall exist a
continuing default under this Note, the holders of Junior Debt shall not take
any action to collect, or to pursue any other remedy with respect to,
accelerated principal on Junior Debt prior to the earlier of: (i) (x) the
irrevocable payment in full of all this Note in cash or other immediately
available funds, and (y) the termination of all guarantees of this Note; or (ii)
the occurrence or commencement of a Bankruptcy Event, and in the event that an
involuntary Bankruptcy Event is commenced against the Company, such involuntary
Bankruptcy Event is not dismissed, bonded, stayed, vacated or discharged within
60 days of commencement thereof.
 
 
4.5           Certain Payments Held in Trust.  In the event that the holder of
any Junior Debt shall receive any payment or distribution of assets that such
holder is not entitled to retain under the provisions of this Note, such holder
shall hold any amount so received in trust for the benefit of the Holder of this
Note, shall segregate such assets from other assets held by such Holder and
shall on demand forthwith turn over such payment or distribution (without
liability for interest thereon) to the Holder of this Note in the form received
(with any necessary endorsement) to be applied to this Note. Upon such payment
to the Holder of this Note, the full amount of such payment shall automatically
be added to the principal amount of this Note.
 
 
4.6           Third Party Beneficiaries; Specific Performance; Continuing
Effect.  The provisions of this Paragraph 4 are for the benefit of the Holder of
this Note (and the Holder’s successors and assigns) and shall be enforceable by
the Holder directly against holders of Junior Debt.  No Holder of this Note
shall be prejudiced in its right to enforce subordination of Junior Debt by any
act or failure to act by the Company or anyone in custody of the Company's
assets or property. Any Holder of this Note is hereby authorized to demand
specific performance of the provisions of this Paragraph 4 applicable to it,
whether or not the Company shall have complied with any of the provisions of
this Note applicable to this Note. Holders of Junior Debt shall not, to the full
extent permitted by law, be entitled to any defense based on the adequacy of a
remedy at law, which might be asserted as a bar to such specific performance.
The provisions of this Paragraph 4 shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of this Note is
rescinded or must otherwise be returned by the Holder of this Note upon the
bankruptcy, insolvency or reorganization of the Company or otherwise, all as
though such payment had not been made.  The provisions of this Paragraph 4 are
not intended to impair and shall not impair as between the Company and Holder
the obligation of the Company to pay Holder all amounts owing under this
Note.  All rights and interests under this Note, and all agreements and
obligations of the Holder of this Note and the Company under this Paragraph 4
shall remain in full force and effect irrespective of (i) any lack of validity
or unenforceability of any agreement or instrument relating to this Note, or
(ii) any other circumstances that might otherwise constitute a defense available
to Senior Debt or the Company, or a discharge of this Note.
 
4.7           Certain Notices. The Company agrees, for the benefit of the
holders of this Note, that in the event that this Note shall become due and
payable before the expressed maturity of any Installment because of the
occurrence of an Event of Default hereunder, the Company will give prompt notice
in writing of such happening to the holders of this Note.
 
5

--------------------------------------------------------------------------------


 
4.8           Event of Default Not Affected.  Notwithstanding the foregoing in
this Paragraph 4, the failure of the Company to timely pay, according to the
terms of this Note other than this Paragraph 4, any amount payable on such other
terms shall constitute an Event of Default hereunder.
 
5.             Security Interest. This Note is secured by all of the capital
stock of California Living Waters, Incorporated, a California corporation
(“CLW”) and of SCWW, by, and pursuant to the terms of, that certain a Security
Agreement dated November 5, 2009 by and among the Company, the initial Holders
of this Note, and the Senior Notes.
 
6.             Guarantee.  This Note is the “Note One” as defined in, and being
in part the subject of, that certain Corporate Guarantee dated as of November 5,
2009, by the Company and GEM Environmental Management Inc., and that certain CLW
Guarantee dated November 5, 2009  by California Living Waters Inc.
 
7.             Events of Default.  “Default” means any event which is, or after
notice or passage of time, or both, would be, an Event of Default.  “Event of
Default” means any of the following:
 
(a)  the Company shall fail to pay in full any principal, accrued interest or
other amounts due to Holder under this Note when due and payable; if an Event of
Default shall occur under and as defined in this Paragraph, then Holder shall
give notice to the Purchaser of such breach, and Purchaser shall have 10 days
from the receipt of such notice to cure the default. Notwithstanding, default
interest, if applicable shall commence upon the default and shall continue until
the default is cured in accordance with this Paragraph.
 
(b)  the Company shall default in the performance of or compliance with any
covenant, agreement or other obligation of the Company contained in this Note
that is not remedied, waived or cured within five (5) days following such
default in performance or noncompliance;
 
(c)  any representation or warranty of the Company contained herein or in the
Stock Purchase Agreement shall prove to have been false or incorrect in any
material respect as of the date of this Note;
 
(d)  the Company shall default (as principal, guarantor or other surety) in the
payment of any principal of, premium (if any) or interest on, any indebtedness
for borrowed money to any other party, or shall default in the performance of or
compliance with any other obligation contained in the documentation evidencing
or securing any such other indebtedness, and in connection with such default
such indebtedness becomes due and payable prior to the date it would otherwise
become due and payable, or the Company shall fail to pay such indebtedness at
its stated maturity;
 
(e)  other than on terms approved in writing beforehand by the Holder, (i) the
Company's dissolution, termination of existence, suspension or discontinuance of
business or ceasing to operate as a going concern; (ii) the appointment of a
receiver, trustee, custodian or similar official, for the Company or any
material portion of the property or assets of the Company; (iii) the conveyance
of any material portion of the assets of the Company to a trustee, mortgage or
liquidating agent or an assignment for the benefit of creditors by the Company;
(iv) the commencement of any proceeding, whether federal or state, relating to
bankruptcy, insolvency, dissolution, reorganization, composition, renegotiations
of outstanding indebtedness, arrangement or otherwise to the relief of debtors
or the readjustment of indebtedness, by or against the Company, which is not
stayed, vacated or released within sixty (60) days of commencement; (v) the
consent by the Company to the action, appointment, conveyance, or commencement
of any of the foregoing; or (vi) any Company corporate action in furtherance of
any of the foregoing.
 
6

--------------------------------------------------------------------------------


 
 (f)  entry of a final judgment or judgments, that are not stayed, bonded or
discharged within thirty (30) days, the aggregate unpaid liabilities thereon are
in excess of $250,000 (excluding insured portions) against the Company or for
which the Company is otherwise responsible;
 
 (g)  there shall occur, or the Company shall enter into any agreement providing
for, a Change of Control (as defined below) of the Company; the term “Change of
Control” shall mean any transaction or series of related transactions (including
without limitation any reorganization, merger, consolidation, sale of assets or
sale of stock) that will result in (i) the sale of all or substantially all of
the assets of the Company, (ii) a change in ownership of 50% or more of the
Company’s then outstanding capital stock, in one or a series of transactions
occurring within a period of six (6) months, other than any such change of
ownership resulting from the sale by the Company of its securities in connection
with one or more financing transactions, or (iii) a consolidation or merger of
the Company with or into any other corporation or corporations (or other
corporate reorganization) immediately after which the shareholders of the
Company hold less than fifty percent (50%) of the voting power of the surviving
corporation.
 
Upon the occurrence of any Event of Default described in Paragraph (a), (d),
(e), or (g) above, all outstanding principal of this Note and all accrued but
unpaid interest thereon shall be accelerated automatically, without any further
action by any party, and shall become immediately due and payable
notwithstanding any other provision of this Note, without presentment, demand,
protest, notice of protest or other notice of dishonor of any kind, all of which
are hereby expressly waived by the Company; and upon the occurrence of any other
Event of Default described in the other subparagraphs above in this Paragraph,
Holder may, at Holder’s option exercisable at any time thereafter, by notice to
the Company in writing, accelerate this Note and declare the entire outstanding
principal balance of this Note and all accrued but unpaid interest thereon
immediately due and payable, without presentment, demand, protest, notice of
protest or other notice of dishonor of any kind, all of which are hereby
expressly waived by the Company.   Holder may enforce its rights under this Note
and otherwise at law or in equity or both.   All remedies available to Holder
under this Note or otherwise shall be cumulative, and no course of dealing
between the Company and Holder or any delay or omission in exercising any power
or right shall operate as a waiver thereof.  The Company shall notify the Holder
immediately in writing of the occurrence of any Event of Default, which
notification shall include a summary of the material facts relating to such
Event of Default and shall specify the date on which such Event of Default
occurred.
 
7

--------------------------------------------------------------------------------


 
8.             [INTENTIONALLY LEFT BLANK]
 
9.             Prepayment.  The Company may prepay this Note in whole or from
time to time in part, together with all accrued interest on this Note (or
portion being prepaid) without penalty or premium of any kind, provided that the
Company shall have given the Holder of this Note written notice (a “Notice of
Prepayment”) specifying (A) a date certain (the “Prepayment Date”) on which the
Company thereby commits to make such prepayment; and (B) the principal amount of
that prepayment.  To be effective, a Notice of Prepayment must have been
received by the Holder of this Note not later than 14 days prior to the
Prepayment Date. Upon Holder’s receipt Notice of Prepayment, the Prepayment Date
shall thereby become the Installment Date for the principal amount of prepayment
specified in the Notice of Prepayment
 
10.           Order of Application of Payments.  All payments to be applied
against this Note and the amounts from time to time payable hereunder, shall be
applied in the following order of priority: (i) against costs and expenses of
each and every Event of Default, if any, (including with relationship to the
Holder’s rights and duties toward holders of Senior Debt and/or Junior Debt
and/or in any proceeding or suits related to such Event of Default); (ii)
against all outstanding interest payable at an increased rate hereunder by
reason of any Default; (iii) against all outstanding interest payable at the
base rate of 6.5%; (iv) against any other non-principal monetary rights the
Holder may come to have against the company by reason of this Note; (v) against
prepayment of principal pursuant to a Notice of Prepayment; (vi) against
past-due principal Installments, on this Note, in the sequence of such past-due
Installments, oldest to most recent; (vii) against the outstanding principal of
this Note, in reverse order of the scheduled Installment Dates of those
principal Installments.
 
11.           Expenses of Enforcement.  The Company agrees to reimburse the
Holder upon demand for all reasonable out-of-pocket expenses, all costs and
expenses (including reasonable attorneys fees, accountants’ fees, collection
agency fees, and experts’ fees) of the Holder in connection with the enforcement
(including the negotiation and settlement of the terms of any workout or
creditors’ committee or similar proceeding) in connection with the Holder’s
enforcement of the Company’s obligations hereunder.
 
12.           No Rights As A Shareholder. Nothing contained in this Note shall
be construed as conferring upon the Holder or any other person the right to vote
or consent or to receive notice as a shareholder in respect of meetings of
shareholders for the election of directors of the Company or any other matters
or any rights whatsoever as a shareholder of the Company.
 
13.           Lost, Stolen or Mutilated Note.  If this Note is lost, stolen,
mutilated or destroyed, the Company will, on such reasonable terms with respect
to indemnity or otherwise as it may in its discretion impose, issue a new Note
of like denomination, tenor, and date as this Note.  Any such new Note shall
constitute an original contractual obligation of the Company, and the lost,
stolen, mutilated or destroyed, as applicable, shall be null and void.
 
8

--------------------------------------------------------------------------------


 
14.           Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed effectively given
upon personal delivery; upon confirmed transmission by telecopy if sent during
normal business hours of the recipient (or if not, on the next business day of
the recipient); three days after deposit with the United States Post Office, by
registered or certified mail, postage prepaid; or otherwise upon delivery by
hand or by messenger or one day after deposit with a nationally recognized
overnight courier service.  Concurrently with the initiation of any such notice,
the sender shall make a good faith effort to send the addressee a copy of such
notice by electronic mail and to alert the addressee by telephone. Each of the
Company and the Holder may, by notice to the other, specify for itself from time
to time address specifications different from the initial address specifications
as follows:
 
If to the Company, addressed to:
 
General Environmental Management, Inc.
Attention: Tim Koziol, CEO
3194 Temple Ave, Ste. 250
Pomona, California 91768
Facsimile No.:  909.444.9900
Telephone No.: 909.444.9500
Email: Tim.Koziol@go-gem.com


With copy to:
Patrick Lund
Lund LAW Group
1451 Quail Street, Suite 202
Newport Beach, CA 92660
Facsimile number: 949.250.4503
Telephone No.: 949 250.4230
Email: ricklund@lundlawgroup.com


               If to Holder, addressed to:
 
United States Environmental Response, LLC
4255 Harbour Island Lane
Oxnard, CA  93035
Facsimile number: 805.382.1313
Telephone No.: 805.850.8992
Email: canondougedwards@yahoo.com
 
9

--------------------------------------------------------------------------------




With a copy to:
Steven A. O’Rourke Professional Corporation
Attention: Steven A. O’Rourke
21700 Oxnard St., Suite 1160
Woodland Hills, CA 91367
Facsimile number: 818.530.4306
Telephone No.: 805.807.1346
Email: Steve@CalCorpLaw.com
 
15.           Waiver.   The undertakings of the Company hereunder shall remain
in full force and effect without regard to, and shall not be impaired by,
(a) any exercise or nonexercise, or any waiver by the Holder of any right,
remedy, power or privilege under any of the Notes, (b) any amendment to or
modification of the Stock Purchase Agreement or any of the Notes or any GEM or
SCWW guarantee thereof, or (c) the release or discharge or termination of any
security or guarantee for any of the obligations under the Stock Purchase
Agreement or any of the Notes, whether or not shall have notice or knowledge of
any of the foregoing. The Holder’s prior recourse to any part or all collateral,
if any, under the Notes shall not constitute a condition of any demand, suit or
proceeding for payment or collection of the obligations under this Note.  No
act, failure or delay by the Holder shall constitute a waiver by the Holder of
its rights and remedies hereunder or otherwise. No single or partial waiver by
the Holder of any default or right or remedy that it may have shall operate as a
waiver of any other default, right or remedy or of the same default, right or
remedy on a future occasion. The Company waives to the maximum extent permitted
by applicable law presentment, notice of dishonor and protest, notice of intent
to accelerate and notice of acceleration of all instruments included in or
evidencing any of the obligations under this Note, and any and all other notices
and demands whatsoever.
 
16.           Headings; Interpretation.  The headings and captions used in this
Note are used only for convenience and are not to be considered in construing or
interpreting this Note.  The Company and the Holder have participated jointly in
the negotiation and drafting of this Note.  If an ambiguity or question of
intent or interpretation arises, this Note shall be construed as if drafted
jointly by the Company and the Holder and no presumption or burden of proof
shall arise favoring or disfavoring either of them by virtue of the authorship
of any of the provisions of this Note.  Any reference to any federal, state,
local or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
words “include” or “including” shall mean “include, without limitation” or
“including, without limitation,” as the case may be, and the language following
“include” or “including” shall not be deemed to set forth an exhaustive list.
 
17.           Time of Essence.  Time shall be of the essence in the performance
of the obligations of the Company hereunder.
 
10

--------------------------------------------------------------------------------


 
18.           Severability.  If, for any reason, a court of competent
jurisdiction finds any provision of this Note, or any portion hereof, to be
unenforceable, such decision shall not affect the validity of the remaining
portion, which remaining portion shall continue in full force and effect as if
this Note had been executed with the invalid portion thereof eliminated
therefrom or modified to the extent permitted by law.
 
19.           Governing Law. THIS NOTE AND THE RIGHTS OF THE HOLDER UNDER IT
WILL BE GOVERNED BY AND CONSTRUED IN ALL RESPECTS IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PROVISION OR
RULE (WHETHER OF THE STATE OF CALIFORNIA OR ANY OTHER JURISDICTION) THAT WOULD
CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
CALIFORNIA.   The Company submits to and agrees to the exclusive jurisdiction of
the state and federal courts sitting in the city of Los Angeles, California, in
any action or proceeding arising out of or relating to this Note and agrees that
all claims in respect of the action or proceeding may be, and shall be, heard
and determined in any such court.  The Company waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
party with respect thereto.  The Holder may make service of process by sending
or delivering a copy of the process to the Company at the address and in the
manner provided for the giving of notices above.  Nothing in this Paragraph,
however, shall affect the right of any of the Holder to serve legal process in
any other manner permitted by law or in equity.  The Company and the Holder
shall be bound by a final judgment in any action or proceeding so brought, which
shall be conclusive and may be enforced by suit on the judgment or in any other
manner provided by law or in equity. In the event of any action or suit based
upon or arising out of any alleged breach of any provision of this Note, the
prevailing party will be entitled to recover from the other party reasonable
attorneys' fees and other costs of such action or suit.
 


IN WITNESS WHEREOF, the Company has duly executed this Note as of the day and
year first above written.
 

      GENERAL ENVIRONMENTAL MANAGEMENT, INC.            
 
   
/s/
 
 
   
Timothy J. Koziol, CEO
 



11

--------------------------------------------------------------------------------



SCHEDULE A


(Attached hereto)
 
 
 
12
